Case 3:18-cv-01193-BJD-JRK Document 25 Filed 06/23/20 Page 1 of 1 PageID 262




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


SUMMER HOLMES, on behalf of
herself and all other similarly
situated,

              Plaintiff,

v.                                                     Case No.: 3:18-cv-1193-J-39JRK

DRS PROCESSING LLC,

              Defendant.
                                         /

                               ORDER TO SHOW CAUSE

       THIS CAUSE is before the Court sua sponte. A review of the docket shows that

the Clerk’s Entry of Default was entered against Defendant on March 11, 2020, and no

further action of record has been taken against Defendant. See Fed.R.Civ.P. 55(b); Local

Rule 1.07(b). Accordingly, it is

       ORDERED that Plaintiff is directed to file a motion for default judgment in

accordance with Rule 55, Fed.R.Civ.P. or show cause in writing by June 30, 2020, why

this action should not be dismissed for failure to prosecute.

       DONE and ORDERED in Jacksonville, Florida this 23rd day of June, 2020.




Copies furnished to:

Counsel of Record

ap
